Citation Nr: 1445268	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO. 07-25 159	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral hand disability, to include as due to an undiagnosed illness.

2. Entitlement to an initial compensable rating for right knee chondromalacia.

3. Entitlement to an initial compensable rating for left knee chondromalacia.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 2005, to include service in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to an increased rating for left and right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence establishes that the Veteran had military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The Veteran has an undiagnosed disability manifested by painful joints in his hands.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disability, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a bilateral hand disorder characterized by painful joints, as neurological signs and/or symptoms of an undiagnosed illness, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a Persian Gulf Veteran, such as the Veteran, who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. Id.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

The Veteran's DD 214 reflects that he served in the Southwest Theater of operations as a member of the Air force.  Additionally, a medical board history from September 1996 reflects that the Veteran served in the Gulf War Theater of operations after August 1, 1990.  As such, service in the Southwest Theater of operations has been established.

Throughout the period on appeal, the Veteran has complained of chronic painful joints and motion in both hands.  He has also asserted that his bilateral hand pain began in 1995 while in service, and has continued since that time.  Service treatment records confirm the Veteran's assertions and demonstrate a pattern of treatment for chronic bilateral hand pain throughout service.  Additionally, the Veteran began reporting a history of chronic arthritis on his reports of medical history beginning in 1995.

Initially, the Veteran was diagnosed in service with a form of polyarthritis.  He was variously diagnosed with rheumatoid arthritis.  These diagnoses were based on elevated protein levels in the Veteran's blood.  However, no confirmed diagnosis of arthritis, using X-rays, was ever made.  Additionally, the Veteran tested negative for Rheumatoid factor in 1996.  An August 1996 treatment report from the Mayo clinic diagnosed polyarthralgia with an unknown etiology.  A medical board was also conducted in February 2004 which diagnosed polyarthritis of no known etiology.  A January 2009 private orthopedic report reflects that X-rays of the Veteran's hands in 2000, 2003, and 2004 were negative for signs of arthritis.  Lastly, a VA examination report from September 2005 diagnosed bilateral pain in both hands but ruled out rheumatoid arthritis.  As described, the evidence reflects that the Veteran experiences bilateral hand pain of no known etiology.

In light of the above, the Board concludes and the medical evidence reflects that, after his separation from service and for a period of at least six months, the Veteran, who meets VA's definition of a Persian Gulf Veteran, experienced bilateral hand pain of an unknown etiology.  Further, finding that the Veteran is competent and credible to report the frequency and severity of these symptoms, the criteria for 10 percent evaluations for these symptoms have been closely approximated prior to December 31, 2016.  As such, service connection for Veteran's bilateral hand pain, as neurological signs and/or symptoms of a medically unexplained chronic multisymptom illness is warranted.  38 C.F.R. § 3.317.




ORDER

Entitlement to service connection for a bilateral hand disorder, to include as due to an undiagnosed illness, is granted.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims for an increased rating.

The Veteran asserts that he is entitled to an increased rating for his left and right knee disabilities.  In connection with his claim the Veteran was provided a VA examination in September 2005.  However, the examination report does not contain any evidence that the examiner conducted repetitive range of motion testing.  Further, the examiner did not opine as to whether the Veteran experienced any increased pain, fatigue, incoordination, or weakness following range of motion testing.  Where VA provides the veteran with an examination the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the record does not contain evidence of the Veteran's current clinical picture.  As such, remand is necessary to obtain a current VA examination that adequately assesses the nature and severity of the Veteran's bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any outstanding private treatment records since January 2009.  The Veteran should be asked to provide authorization for release of any identified records.  All attempts to obtain any records identified should be documented in the claims file.

The RO must make 2 attempts to obtain any identified private records unless the first attempt demonstrates that a second attempt would be futile.

If records are identified, but not obtained, the RO must inform the Veteran of the steps taken to obtain the records, identify what records were sought, inform the Veteran that the claim will be adjudicated on the basis of the current records, and inform the Veteran that if he obtain the records and later submits them, the claim may be readjudicated.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his bilateral knee chondromalacia.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  The examiner should conduct the required range of motion tests, including repetitive testing.  The examiner is also asked to comment on the presence of any related symptoms, such as but not limited to weakness, pain, instability, fatigue, and incoordination.

3. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim considering all the evidence of record.  If the benefits requested on appeal are not granted, the Veteran should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


